DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller US Patent 3481557.
With respect to claim 17, Miller discloses 
a lift assembly (Figure 1) comprising: a lift drum (38) operably coupled to and configured to co-rotate with a drive shaft (6); 
a lift line (52) configured to wrap around the lift drum as it co-rotates with the drive shaft (6); 
at least one guide plate (28) adjacent to the lift drum (38), the at least one at least one guide plate (28) including an aperture (34); 
an anchor pin (42 can be accessed via aperture 34) accessible via the aperture.  
18. (Currently Amended) The lift assembly of Claim 17, wherein the lift line includes: a looped portion (loop formed around 42) configured to be disposed over the anchor pin (42).  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwahori US Patent 952,742.

With respect to claim 19, Miller discloses a lift assembly (assembly of Figure 1 aids in lifting) comprising: a lift drum (4) operably coupled to and configured to co-rotate with a drive shaft (2); 
a lift line (28) configured to wrap around the lift drum as it co-rotates with the drive shaft (2); and 
a drive shaft registration lock (7, 8).  

20. (Currently Amended) The lift assembly of Claim 19, wherein the drive shaft registration lock includes: a drive shaft registration groove (8) disposed in a surface of the drive shaft (2); and a locking pin (7) configured for insertion into the drive shaft registration groove. 

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Hoffend US Pub. 2017/0137266 teaches drive shaft, drive motor, drum and cable but does not specifically disclose
[claim 1] a lift line suspended from the lift drum and configured to wrap around the lift drum as it co-rotates with the drive shaft, at least one drive segment including: a drive-truss structure; a drive motor coupled to the drive-truss structure; and a drive-coupler attached to the drive motor and configured to engage the end-coupler of the drive shaft;
[claim 2] where in the lift-truss structure and the drive- truss structure are detachably couplable;
[claim 15] the lift-truss structure further comprising: one or more support rails including one or more recessed groves, wherein the at least one lift assembly is operably couplable to the one or more support rails via insertion of one or more fasteners of the at least one lift assembly into the one or more recessed groves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654